Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 14 November 1825
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        My dear Ellen
                        
                            Monticello
                            Nov. 14. 25.
                    In my letter of Oct. 13. to mr Coolidge, I gave an account of the riot we had had at the University, and of it’s termination. you will both of course be under anxiety till you know how it has gone off?—with the best effects in the world. having let it be understood, from the beginning, that we wished to trust very much to the discretion of the Students themselves for their own government. with about four fifths of them, they did well. but there were about 15. or 20. bad subjects who were disposed to try whether our indulgence was without limit. hence the licentious transaction of which I gave an account to mr Coolidge. but when the whole mass saw the serious way  in which that experiment was met, the Faculty of Professors assembled, the Board of Visitors coming forward in support of that authority, a grand jury taking up the subject, four of the most guilty expelled, the rest reprimanded, severer laws enacted, and a rigorous execution of them declared in future, it gave them a shock, and struck a terror, the more severe, as it was less expected. it determined the well disposed among them to frown upon everything of the kind hereafter, and the ill-disposed returned to order from fear if not from better motives. a perfect subordination has succeeded, entire respect towards the Professors, and industry, order, and quiet the most exemplary, has prevailed ever since. every one is sensible of the strength which the institution has derived from what appeared at first to threaten it’s foundation. we have no further fear of anything of the kind from the present set. but as at the next term their numbers will be more than doubled by the accession of an additional band, as unbroken as these were, we mean to be prepared, and to ask of the legislature a power to call in the civil authority in the first instant of disorder, and to quell it on the spot by imprisonment and the same legal coercions, provided against disorder generally, committed by other citizens, from whom, at their age, they have no right to distinction.We have heard of the loss of your baggage, with the vessel carrying it, and sincerely condole with you on it. it is not to be estimated by it’s pecuniary value, but by that it held in your affections. the documents of your childhood, your letters, correspondencies, notes, books Etc. Etc. all gone! and your life cut in two, as it were, and a new one to begin, without any records of the former. John Hemmings was the first who brought me the news. he had caught it accidentally from those who first read the letter from Colo Peyton announcing it. he was au desespoir! that beautiful writing desk he had taken so much pains to make for you! every thing else seemed as nothing in his eye, and that loss was every thing. Virgil could not have been more afflicted had his Aeneid fallen a prey to the flames. I asked him if he could not replace it by making another? No. his eye sight had failed him too much, and his recollection of it was too imperfect. it has occurred to me however that I can replace it, not indeed to you, but to Mr Coolidge; by a substitute, not claiming the same value from it’s decorations, but from the part it has borne in our history and the events with which it has been associated. I recieved a letter from a friend in Philadelphia lately, asking information of the house, and room of the house there, in which the Declaration of Independance was written, with a view to future celebrations of the 4th of July in it. another, enquiring whether a paper given to the Philosophical society there, as a rough draught of that declaration was genuinely so? a society is formed there lately for an annual celebration of the advent of Penn to that place. it was held in his antient Mansion, and the chair in which he usually sate when at his writing table was presented by a lady owning it, and was occupied by the president of the celebration. two other chairs were given them, made of the elm, under the shade of which Penn had made his first treaty with the Indians. if then things acquire a superstitious value because of their connection with particular persons, surely a connection with the great Charter of our Independance may give a value to what has been associated with that; and such was the idea of the enquirers after the room in which it was written. now I happen still to possess the writing-box on which it was written. it was made from a  drawing of my own, by Ben Randall, a cabinet maker in whose house I took my first lodgings on my arrival in Philadelphia in May 1776. and I have used it ever since. it claims no merit of particular beauty. it is plain, neat, convenient, and, taking no more room on the writing table than a moderate 4to volume, it yet displays itself sufficiently for any writing. mr Coolidge must do me the favor of accepting this. it’s imaginary value will increase with years, and if he lives to my age, or another half century, he may see it carried in the procession of our nation’s birth day, as the relics of the saints are in those of the church. I will send it thro’ Colo Peyton, and hope with better fortune than that for which it is to be a substitute.I remark what you say in your letter to your mother, relative to mr Willard and our University clock. judging from that that he is the person whom mr Coolidge would recommend, and having recieved from Dr Waterhouse a very strong recommendation of him, you may assure the old gentlemen from me that he shall have the making of it. we have lately made an important purchase of lands amounting to 7000.D. and the Government is taking from us, under their old and new Tariff, 2700.D. duty on the marble caps and bases of the Portico of our Rotunda, of 10 columns only. these things try our funds, for the moment. at the end of the year we shall see how we stand, and I expect we may be able to give the final order for the clock by February.I want to engage you, as my agent at Boston, for certain articles not to be had here, and for such only. but it will be on the indispensable condition that you keep as rigorous an account of Dollars and cents as old Yerragan our neighbor would do. this alone can induce friends to ask services freely, which would otherwise be the asking of presents. and amount to a prohibition. we should be very glad occasionally to get small supplies of the fine dumb cod-fish to be had in Boston, and also the tongues and sounds of the Cod. this selection of articles I trouble you for is not of such as are better there than here; for on that ground we might ask for every thing from thence, but such only as are not to be had here at all. perhaps I should trespass on mr Coolidge for one other article. we pay here 2.D. a gallon for bad French brandy. I think I have seen, in Degrand’s Price current Marseilles brandy, from Dodge and Oxnard, advertised good at 1. Dollar; and another kind called Seignettes, which I am told is good Cognac at 1D.25. I will ask of you then  a supply of a kental of good dumb fish, and about 20. or 30. ℔ of tongues and sounds; and of mr Coolidge a 30. gallon cask of Dodge and Oxnard’s Marseilles brandy, if tolerably good at 1.D. or thereabouts; but double cased to guard against spoliation. knowing nothing of the prices of the fish, I will, at a venture, desire Colo Peyton to remit 60.D. to mr Coolidge immediately, and any little difference between this & the actual cost either way, may stand over to your next account. we should be the better perhaps of your recipe for dressing both articles.I promised mr Ticknor to inform him at times how our University goes on. I shall be glad if you will read to him that part of this letter which respects it, presuming mr Coolidge may have communicated to him the facts of my former letter to him. these facts may be used ad libitum, only keeping my name out of sight. writing is so irksome to me, especially since I am obliged to do it in a recumbent posture that I am sure mr Ticknor will excuse my economy in this exercise. to you perhaps I should apologise for the want of it on this occasion. the family is well. my own health changes little. I ride 2. or 3. miles in a carriage every day. with my affectionate salutns to mr Coolidge be assured yourself of my tender & constant love.
                        Th: Jefferson
                    